1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                   )
                                                 )       Case No.: 2:13-cr-00232-JAD-VCF
5           Plaintiff,                           )
                                                 )
6           vs.                                  )
                                                 )       ORDER
7                                                )
     MICHAEL KROGER,                             )           ECF No. 160
8                                                )
                           Defendant.            )
9
     ____________________________________)
10
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for May 31,
11
     2019 at the hour of 01:00 p.m., by vacated and continued to ___________________,   2019,
                                                                 July 12, 2019, at the hour ofat the
12
     hour
     10:00ofa.m.
            ______a.m./p.m.
13
            DATED this ______
                        28th day of May, 2019.
14

15
                                                         __________________________________
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
